      Case 4:18-cv-00584-HSG Document 53-2 Filed 01/09/19 Page 1 of 23



 1 Michael S. Danko (State Bar No. 111359)
   mdanko@dankolaw.com
 2 Claire Y. Choo (State Bar No. 252723)

 3 cchoo@dankolaw.com                                         REDACTED VERSION
   DANKO MEREDITH, APC
 4 333 Twin Dolphin Drive, Suite 145
   Redwood Shores, CA 94065
 5 Tel: 650-453-3600

 6 Fax: 650-394-8672

 7 Stuart R. Fraenkel (State Bar No. 173991)
   stuart@nflawfirm.com
 8 Carlos F. Llinás Negret (State Bar No. 284746)
   cllinas@nflawfirm.com
 9 Nicole C. Andersen (State Bar No. 281218)

10 nandersen@nflawfirm.com
   NELSON & FRAENKEL LLP
11 601 So. Figueroa Street, Suite 2050
   Los Angeles, CA 90017
12 Tel.: 213-622-6469
   Fax: 213-622-6019
13

14 Attorneys for Plaintiffs
                                   UNITED STATES DISTRICT COURT
15                               NORTHERN DISTRICT OF CALIFORNIA
                                        OAKLAND DIVISION
16
     ESRA SEVER, individually, and as parent and        CASE NO.: 4:18-cv-00584-HSG
17
     natural guardian of her minor children, A.S. and
18   B.S.; ESRA SEVER, Successor-in-Interest to,        PLAINTIFFS’ NOTICE OF UNOPPOSED
     and Personal Representative of the Estate of       MOTION AND MOTION FOR
19   Ahmet Cagri Sever, deceased; A.S., a minor,        APPROVAL OF THE COMPROMISE OF
     individually and as Successor-in-Interest to the   THE ACTION ON BEHALF OF THE
20   Estate of Ahmet Cagri Sever, deceased, by her      TWO MINOR PLAINTIFFS;
     Guardian ad Litem Esra Sever; and B.S, a           MEMORANDUM OF POINTS AND
21
     minor, individually and as Successor-in-Interest   AUTHORITIES IN SUPPORT THEREOF
22   to the Estate of Ahmet Cagri Sever, deceased,
     by her Guardian ad Litem, Esra Sever.              DECLARATIONS OF STUART R.
23                                                      FRAENKEL AND ESRA SEVER FILED
                   Plaintiffs,                          CONCURRENTLY
24      vs.
25                                                      Date: April 11, 2019
     ICON AIRCRAFT, INC., et al.,                       Time: 2:00 p.m.
26                                                      Place: Hon. Haywood S. Gilliam, Jr.
                   Defendants.                                 Courtroom 2 – 4th Floor
27                                                             1301 Clay Street, Oakland, CA 94612
28


     Plaintiffs’ Unopposed Notice of Motion and Motion for Approval of Minors’ Compromise
     Case No.: 4:18-cv-00584-HSG
         Case 4:18-cv-00584-HSG Document 53-2 Filed 01/09/19 Page 2 of 23



 1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2           PLEASE TAKE NOTICE THAT, on April 11, 2019, at 2:00 p.m. in Courtroom 2 of the

 3 U.S. District Court located at 1301 Clay Street, Oakland, CA 94612, before the Honorable

 4 Haywood S. Gilliam, Jr., Plaintiffs A.S. and B.S., both minors, by and through their natural

 5 mother and guardian ad litem and Plaintiff, Esra Sever, hereby move this Court for an order

 6 granting their motion for approval of the compromise of all of the claims of A.S. and B.S. asserted

 7 against the Defendants.1

 8           This motion is made upon this notice of motion and motion, the accompanying

 9 memorandum of points and authorities, the Declaration of Esra Sever and the Declaration of Stuart

10 R. Fraenkel and upon all of the files and pleadings in this matter and on such other evidence and

11 submissions and oral argument as the Court may permit.

12           This motion is based on the fact that this lawsuit has been resolved in its entirety. Pursuant

13 to California Probate Code section 3600, et seq. and the California Rules of Court Rules 7.900 et

14 seq., the resolution of the claims of a minor are subject to Court approval. As set forth in the

15 Declaration of Stuart R. Fraenkel and the Declaration of Esra Sever, A.S. is            old and B.S. is

16            old. A.S. was born                        and B.S. was born                     .

17           In accordance with Orders of this Court, dated August 15, 2018, their mother Esra Sever

18 was appointed their guardian ad litem for purposes of this litigation. Ms. Sever has approved the

19 terms of the settlement and the proposed annuities to be funded by the settlement for her children.
20 Plaintiffs seek an order depositing the settlement funds into two separate structure settlement

21 annuities to provide future periodic payments to commence on each child’s eighteenth (18th)

22 birthday and to continue                                      .

23           Plaintiffs set forth in this motion information consistent with the information required by

24 the California Probate Code and California Rules of Court. Further, since the terms of the

25 settlement are confidential, and because this motion addresses private information regarding the

26
     1
     Plaintiffs are filing concurrently an administrative request for an earlier hearing date in order that
27 the matter may be heard and considered prior to the deadline for the deposit of the funds into the
   proposed structure settlement annuity.
28

                                                    1
     Plaintiffs’ Notice of Motion and Motion for Approval of Minors’ Compromise
     Case No.: 4:18-cv-00584-HSG
      Case 4:18-cv-00584-HSG Document 53-2 Filed 01/09/19 Page 3 of 23



 1 minor plaintiffs, Plaintiffs are filing concurrently herewith an administrative motion to seal this

 2 motion, and the accompanying memorandum and declarations of Esra Sever and Stuart R.

 3 Fraenkel.

 4          Further, since Plaintiffs reside in New York, Plaintiffs respectfully request that the Court

 5 consider this motion without the need for a hearing or, in the alternative, if a hearing is required

 6 that Plaintiffs not be required to be present at the hearing and be permitted to participate

 7 telephonically should the Court have any inquiries of Mrs. Sever or the minor plaintiffs.

 8          It should further be noted that this motion is unopposed by Defendants.

 9 Dated: January 9, 2019                                 Respectfully submitted,

10                                                        DANKO MEREDITH, APC
                                                          NELSON & FRAENKEL LLP
11

12                                                        By     /s/ Nicole Andersen
                                                                 Stuart R. Fraenkel
13
                                                                 Carlos F. Llinás Negret
14                                                               Nicole C. Andersen
                                                          Attorneys for Plaintiffs
15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                    2
     Plaintiffs’ Notice of Motion and Motion for Approval of Minors’ Compromise
     Case No.: 4:18-cv-00584-HSG
         Case 4:18-cv-00584-HSG Document 53-2 Filed 01/09/19 Page 4 of 23



 1                            MEMORANDUM OF POINTS AND AUTHORITIES

 2           Plaintiff Esra Sever, the duly appointed guardian ad litem and natural mother of plaintiffs

 3 A.S. and B.S., minors, respectfully submits this memorandum of points and authorities in support

 4 of her motion for approval of the compromise of the disputed claim of the minor plaintiffs.

 5        I. Introduction and Overview and Summary of The Lawsuit and Settlement.

 6           Federal courts generally require that claims by minors and incompetents be settled in

 7 accordance with applicable state law. California law requires court approval of the fairness and

 8 terms of the settlement. Robidoux v. Rosengren 638 F.3d 1177, 1182 (9th Cir. 2011). California

 9 Code of Civil Procedure section 372 states that a minor who is a party to an action shall appear in

10 each case by his or her guardian or guardian ad litem appointed by the court. Cal. Code Civ.

11 Proc., § 372(a). The guardian or appointed guardian ad litem has the power, subject to court

12 approval to compromise the minor’s claim. Id.

13           The court, in determining the best interest of the minor, considers whether the settlement

14 amount is fair and reasonable. See generally, Weil & Brown et al., Cal. Prac. Guide: Civ. Pro.

15 Before Trial (TRG), Ch. 12 Part II.)

16           This wrongful death lawsuit was brought by the wife and minor children of Ahmet “Cagri”

17 Sever who was killed in the crash of a seaplane at Lake Berryessa. At the time of the accident,

18 Mr. Sever was employed by Defendant ICON Aircraft Inc. (“ICON”), the manufacturer of the

19 aircraft. Further, Mr. Sever was a passenger and the aircraft was being piloted by another
20 employee of ICON who also died in the crash. No other individuals were involved in the accident.

21           Plaintiffs, who are the wife of Cagri Sever and his two children A.S. and B.S., filed this

22 lawsuit seeking wrongful death damages under this Court’s admiralty jurisdiction. The claims

23 stated in the Complaint were solely for negligence against the Defendants.2 Defendants refuted

24 any liability under a negligence theory in admiralty and maintained that Plaintiffs’ sole right to

25
     2
26  Plaintiffs sued ICON along with the estate of the pilot and two other individuals involved in the
   design and/or manufacture of the aircraft. By Stipulation and Order, dated June 6, 2018, the estate
27 and two individual defendants were dismissed without prejudice and accordingly Plaintiffs
   proceeded solely against ICON. See Dkt. No. 25.
28

                                                    3
     Plaintiffs’ Notice of Motion and Motion for Approval of Minors’ Compromise
     Case No.: 4:18-cv-00584-HSG
         Case 4:18-cv-00584-HSG Document 53-2 Filed 01/09/19 Page 5 of 23



 1 recovery was under ICON’s workers compensation insurance. At the time of the settlement, there

 2 was a motion pending to dismiss for lack of jurisdiction which motion had been fully briefed

 3 following both merits and expert discovery regarding the issues raised in the motion. In the

 4 motion, ICON argued that Plaintiffs’ claims were not cognizable in admiralty because Lake

 5 Berryessa was not a navigable waterway and that the events that led to the crash were not a

 6 traditional maritime activity. In addition, ICON argued that, even assuming that Plaintiffs’ claims

 7 fell within admiralty jurisdiction, Plaintiffs only right to recovery was through workers

 8 compensation. If the motion were granted as to any of the three grounds, Plaintiffs would have

 9 been precluded from obtaining any recovery from ICON, other than that which has been provided

10 by ICON’s workers compensation insurance carrier.3

11            This settlement was achieved after extensive negotiations and consideration by all parties

12 of the issues raised by the motion to dismiss. The total settlement is                 which resolves

13 all claims of Mrs. Sever and A.S. and B.S. After payment of attorneys’ fees and costs, Mrs. Sever

14 requests that the Court approve the allocation of                                                 for

15 a total allocation to the minor plaintiffs of              . The funds will be placed into structured

16 settlement annuities

17                        .4 As a result of the settlement, all claims against ICON will be dismissed with

18 prejudice and ICON and its officers, directors, employees and agents will receive a full and final

19 release and discharge of all claims and demands by all Plaintiffs including the minor plaintiffs.
20            Mrs. Sever, the legal and natural guardian of A.S. and B.S., along with her attorneys, have

21 made a careful and diligent inquiry and investigation to ascertain the facts relating to the accident,

22 the responsibility therefore, and the nature and seriousness of the damages suffered by the

23
     3
         To date, Plaintiffs have received the following workers compensation benefits:
24

25

26                .
     4
     The difference in the total payout to the two minor plaintiffs is based on their age when the
27 settlement funds will be deposited into the annuities. Since A.S. is younger than B.S., ultimately

28 the funds will be invested a longer period of time and thus result in a large pay out in the end.

                                                    4
     Plaintiffs’ Notice of Motion and Motion for Approval of Minors’ Compromise
     Case No.: 4:18-cv-00584-HSG
      Case 4:18-cv-00584-HSG Document 53-2 Filed 01/09/19 Page 6 of 23



 1 Plaintiffs. At the time of the accident, Mrs. Sever was not employed outside of the home. Mr.

 2 Sever was the sole source of income for the family. After his death, Mrs. Sever became solely

 3 responsible for the care, support and education of her two children and has and will continue to

 4 provide for them until they reach the age of majority and possibly thereafter5. A.S. and B.S. are

 5 also recipients of                      in workers compensation benefits along with social security

 6 benefits which will assist in providing for their care until they reach the age of eighteen. Mrs.

 7 Sever fully understands that if the compromise herein proposed is approved by the Court and is

 8 consummated, A.S. and B.S. will be barred and prevented from seeking any further recovery or

 9 compensation ICON. Plaintiffs’ counsel, who are well-experienced in the area of wrongful death

10 claims, believe that the settlement is fair, reasonable and just given all of the circumstances.

11      II. Factors to be Considered in Approving A Minor’s Compromise

12           A. The Facts Relevant to the Minor Plaintiffs

13           A.S. was born on                                                           . B.S. was born

14                                                      . At the time of the death of their father, on

15 May 8, 2017, they were              respectively. A.S. and B.S. reside with their mother, plaintiff

16 Esra Sever who is their natural guardian and was appointed their guardian ad litem by this Court

17 on August 15, 2018 for the purpose of prosecuting these claims. See Dkt. Nos. 37 and 38.

18           B. The Underlying Facts and Defendant’s Challenges To Plaintiffs’ Complaint

19           A.S. and B.S., along with their mother Esra Sever, pursued wrongful death claims under
20 this Court’s admiralty jurisdiction for the death of their father who was 41 years of age at the time

21 of his death. Mr. Sever and Esra had been married 14 years at the time of his death. In their

22 complaint, Plaintiffs sought recovery for financial support, loss of monetary value of services,

23 funeral expenses, lost past and future wages, companionship, parental nature, training, education,

24 guidance and protection, loss of society and all other damages as allowable by law. Complaint,

25 pp. 24-25.

26
27      1.   5

                        .
28

                                                    5
     Plaintiffs’ Notice of Motion and Motion for Approval of Minors’ Compromise
     Case No.: 4:18-cv-00584-HSG
      Case 4:18-cv-00584-HSG Document 53-2 Filed 01/09/19 Page 7 of 23



 1          As noted above, on May 8, 2017, Mr. Sever was taken on a familiarization flight to Lake

 2 Berryessa in an Icon A5 Seaplane, piloted by Jon Karkow, who was then ICON’s Engineering

 3 Fellow and Chief Test Pilot. Mr. Sever had been employed by ICON for less than a month prior to

 4 the flight.

 5          The flight took off from Nut Tree Airport in Vacaville at approximately 8:52 a.m. and

 6 headed north reaching an altitude of about 3700 feet at about 9:00 a.m. The aircraft then began to

 7 descend as it crossed over Lake Berryessa near Monticello Dam continuing its descent and

 8 reducing its speed as it flew directly over the lake at a very low altitude until the seaplane flew

 9 into a cove in a box canyon and crashed half in the water and half on the beach, killing Mr. Sever

10 and Mr. Karkow.

11          There is no dispute that at the time of the crash, Mr. Sever was employed by ICON and

12 accordingly workers compensation provided benefits for his family. However, Plaintiffs pursued

13 claims under this Court’s admiralty jurisdiction and argued that a state workers’ compensation

14 scheme will not bar a general maritime or other maritime claim. See, e.g., Chan v. Society

15 Expeditions, Inc., 39 F.3d 1398, 1403 (9th Cir. 1994); Alaska Industrial Board v. Alaska Packers

16 Ass’n., 186 F.2d 1015, 1016 (9th Cir. 1951); In re HOLOHOLO Litig., 557 F.Supp. 1024, 1027-29

17 (D. Hawaii 1983). To succeed, Plaintiffs were required to prove that Lake Berryessa is still

18 capable of maritime commerce and is a navigable waterway for purposes of admiralty jurisdiction;

19 and that Mr. Sever’s death while on a flight intended to demonstrate water maneuvers of the
20 aircraft bears a significant relationship to traditional maritime activity to warrant the application of

21 maritime law.

22          At the time that the settlement was reached, ICON’s motion to dismiss, which was a

23 “speaking” motion under Fed. R. Civ. P. 12(b)(1) and 12(h)(3) and which challenged Plaintiffs’

24 factual allegations that Lake Berryessa is a navigable waterway, was fully briefed and scheduled

25 for hearing. In its motion, ICON also challenged Plaintiffs’ claim that workers compensation was

26 not a bar to a claim under admiralty. If ICON’s motion were granted, Plaintiffs’ claims would
27 have been completely dismissed.

28

                                                    6
     Plaintiffs’ Notice of Motion and Motion for Approval of Minors’ Compromise
     Case No.: 4:18-cv-00584-HSG
      Case 4:18-cv-00584-HSG Document 53-2 Filed 01/09/19 Page 8 of 23



 1          C. Wrongful Death Damages

 2          Plaintiffs sought wrongful death and survival damages for the loss of care, comfort and

 3 society as well as the loss of financial support and funeral expenses. The tragic loss of a young

 4 husband and father is significant and certainly one that would justify a range of recovery. The

 5 financial loss associated with the loss of the primary income earner is also significant. These

 6 damages however must be assessed against the liability issues in the case, which were also

 7 significant.

 8          D. Settlement Amount

 9          The total settlement achieved in the case for the claims of all Plaintiffs is            . The

10 contingent attorneys’ fees were 33.1/3% or                   and costs of litigation were            .

11 After reduction for attorneys’ fees and costs, the net settlement payable to the Plaintiffs is

12                 And, 25% of the net settlement proceeds or                  have been allocated to A.S.

13 and B.S. That amount is to be divided equally between the two minor Plaintiffs and the funds will

14 be deposited into separate structured settlement annuities to provide future periodic payments for

15 each of the children. Ultimately B.S., who is older than A.S., will receive a smaller payout from

16 the annuity than A.S. since the funds held for B.S. will have less time to accrue interest before he

17 is entitled to receive the first of the four annual structured payments when he reaches the age of

18 eighteen.

19          There are no liens asserted in this matter. And, no notice of this action has been made
20 under California Welfare & Institutions Code section 14124.73 because no Medicare or Medicaid

21 payments were made.

22          E. Attorneys’ Fees and Costs Sought by Plaintiffs’ Counsel

23          Pursuant to an agreement entered into between Esra Sever and Plaintiffs’ counsel, counsel

24 are entitled to 33.1/3 of the settlement after reduction of costs. A copy of the retainer agreement is

25 attached to the Declaration of Stuart R. Fraenkel. To date, costs incurred in the action have been

26                The total amount payable in fees is
27          Plaintiffs lawyers made extraordinary efforts to analyze, investigate and prosecute this

28 case. Two law firms devoted six lawyers and their staff to the prosecution of this case. Each of

                                                    7
     Plaintiffs’ Notice of Motion and Motion for Approval of Minors’ Compromise
     Case No.: 4:18-cv-00584-HSG
      Case 4:18-cv-00584-HSG Document 53-2 Filed 01/09/19 Page 9 of 23



 1 them spent substantial time and effort to investigate and research the liability issues surrounding

 2 the crash, including the applicability of maritime law, and the damages to the clients. The law

 3 firms had to engage in a comprehensive study of the design of the aircraft, crash history,

 4 performance characteristics of the aircraft (including, but not limited to stall characteristics and

 5 other aerodynamic issues), and a reconstruction of the crash was undertaken. The maritime

 6 component also required detailed legal and historical research and analysis, requiring retention of

 7 an expert with whom Plaintiffs’ counsel spent considerable time. Counsel prepared a detailed

 8 complaint, engaged in protracted meet and confer sessions with the defense relating to procedural

 9 issues, analyzed the motions filed, entered into stipulations to dismiss certain defendants, prepared

10 motions relating to timing of the motion practice, engaged in a court meet and confer conference,

11 attended depositions in New York and California in furtherance of the motion practice regarding

12 jurisdictional issues, inter alia.

13          Plaintiffs’ counsel also thoroughly explored damages in discussions with Mrs. Sever and

14 prepared a comprehensive settlement brochure outlining their losses, including the lost prospective

15 earnings calculations for Mr. Sever. Due to the complexities of the legal issues and the fact that

16 some of the issues were a case of first impression, the preparation of the opposition papers

17 required a thorough review and analysis of maritime law from across the country, including an in-

18 depth analysis of numerous maritime secondary sources, and extensive work with the navigability

19 and aviation reconstruction experts.
20          The settlement negotiations were likewise substantial, involving months of negotiations

21 and meetings with defense counsel, Mrs. Sever and co-counsel. The negotiations also involved

22 counsel in the U.S. and in London, with multiple adjusters in the U.S. and abroad, as well as the

23 Board of Directors of ICON. The settlement was reached on the eve of the hearing on ICON’s

24 heavily contested jurisdictional motion, for which counsel had spent months in preparation.

25          F. The Manner in Which the Settlement Proceeds will be Distributed.

26          Plaintiffs seek an order providing that the net recovery to A.S. and B.S. be used to
27 purchase separate structured settlement annuities contracts to provide future periodic payments for

28

                                                    8
     Plaintiffs’ Notice of Motion and Motion for Approval of Minors’ Compromise
     Case No.: 4:18-cv-00584-HSG
     Case 4:18-cv-00584-HSG Document 53-2 Filed 01/09/19 Page 10 of 23



 1 each of these children in accordance with a Qualified Assignment Agreement (pursuant to Internal

 2 Revenue Code Section 130.)

 3          Upon the funding of the settlement and execution of the Qualified Assignment Agreement,

 4 the assignee, MetLife, will accept and assume, all the Defendant’s liability to make the periodic

 5 payments.

 6          Although the settlement amount is nearly identical for each child;

 7                            The actual payout to each of the children will differ since B.S. is nearly

 8 7 years older than A.S. and the annuity will have less time to accrue interest at the scheduled

 9 payment dates. As proposed the payment scheduled for A.S. will be as follows:

10

11

12

13

14 The total payout to A.S. will be

15          The payment schedule for B.S. will be as follows:

16

17

18

19
20 The total payment to B.S. will be

21          The periodic payments will be funded by the purchase of a qualified funding asset as

22 defined in Section 130(c) of the Internal Revenue Code of 1986, as amended in the form of an

23 annuity contract issued by Metropolitan Tower Life Insurance Company (“MetLife”) and

24 providing payments corresponding to the payment schedule set forth above. Ultimately the

25 payments made to A.S. and B.S. will constitute payment of damages on account of injuries

26 sustained arising from an occurrence within the meaning of Section 104(a)(2) of the Internal
27 Revenue Code.

28

                                                    9
     Plaintiffs’ Notice of Motion and Motion for Approval of Minors’ Compromise
     Case No.: 4:18-cv-00584-HSG
     Case 4:18-cv-00584-HSG Document 53-2 Filed 01/09/19 Page 11 of 23



 1          The annuities will be provided by MetLife, which is rated A+ by A.M. Best Company.

 2 Please see Exhibits 2 and 3 to the Fraenkel Declaration, which are true and correct copies of the

 3 individual designed structured settlements for A.S. and B.S., respectively.

 4          G. Other Settlements

 5          The settlement of the claims of A.S. and B.S. are part of a global settlement of all claims of

 6 all Plaintiffs including the minor Plaintiffs’ mother Esra Sever. Mrs. Sever will receive

 7               . Mrs. Sever is not a claimant against her children’s recovery. She maintained a

 8 separate claim for the loss of her husband. Further both A.S. and B.S. live with Mrs. Sever and

 9 she is responsible for their care for some years into the future.

10      III. CONCLUSION

11          For the reasons stated herein, Plaintiffs respectfully request that the Court approve the

12 distribution of the proceeds of settlement as set forth herein, and the payment of attorneys’ fees

13 and costs.

14 Dated: January 9, 2019                                 Respectfully submitted,

15                                                        DANKO MEREDITH, APC
                                                          NELSON & FRAENKEL LLP
16

17                                                        By     /s/ Nicole Andersen
                                                                 Stuart R. Fraenkel
18
                                                                 Carlos F. Llinás Negret
19                                                               Nicole C. Andersen
                                                          Attorneys for Plaintiffs
20

21

22

23

24

25

26
27

28

                                                    10
     Plaintiffs’ Notice of Motion and Motion for Approval of Minors’ Compromise
     Case No.: 4:18-cv-00584-HSG
     Case 4:18-cv-00584-HSG Document 53-2 Filed 01/09/19 Page 12 of 23



 1                           DECLARATION OF STUART R. FRAENKEL

 2          I, Stuart R. Fraenkel, do hereby declare as follows:

 3          1.      I am an attorney licensed to practice before all of the courts of the State of

 4 California and this United States District Court. Through my firm, Nelson & Fraenkel LLP, I am

 5 one of the attorneys for the Plaintiffs in this litigation. I have personal knowledge of the facts set

 6 forth herein and if called upon to testify I could and would do so competently.

 7          2.      This declaration is submitted in support of the motion to approve the compromise

 8 of this lawsuit on behalf of the minor plaintiffs, A.S. and B.S.

 9          3.      This settlement was only achieved after lengthy arms-length negotiations between

10 me and my co-counsel Michael Danko, on behalf of the Plaintiffs, and counsel for the defendants.

11          4.      The terms of the settlement are set forth in a detailed settlement agreement.

12 Pursuant to the settlement, the Defendant is to pay a total of                in settlement of all

13 claims of all Plaintiffs including minors, A.S. and B.S. It is proposed that A.S. and B.S. be

14 allocated a total of 25% of the net settlement, after reduction for attorneys’ fees and costs. Further

15 of that amount, the minor plaintiffs split the allocation equally so that

16                                                        . However, the funds will be used to purchase

17 a qualified structured settlement annuity contract that will ultimately pay out a total of

18

19
20

21          5.      There can be no dispute that the negotiation of these settlements was not collusive.

22 The settlement was achieved on the eve of the hearing on a heavily contested motion to dismiss

23 filed by the Defendant that sought to eliminate all of Plaintiffs’ claims. The motion to dismiss was

24 a fact-based motion that contested this Court’s jurisdiction under admiralty. The parties had taken

25 depositions and experts had been retained and provided testimony by declaration and deposition

26 on the issues raised by the motion. I spent many hours in conversation with Mrs. Sever and my
27 co-counsel and with Defendant’s counsel discussing the issues prior to reaching the settlement.

28 Defense counsel and the defendant fought vigorously and were firmly committed to their position
                                                  1
   Plaintiffs’ Notice of Motion and Motion for Approval of Minors’ Compromise:
   Declaration of Stuart R. Fraenkel
   Case No.: 4:18-cv-00584-HSG
      Case 4:18-cv-00584-HSG Document 53-2 Filed 01/09/19 Page 13 of 23



 1 that there were strong grounds for the granting of the motion. The settlement negotiations were

 2 complex, involving U.S. counsel, London counsel and multiple adjusters, and the Board of

 3 Directors of ICON; and is the reason that the parties asked for a continuance of the hearing date.

 4 If the motion were granted, Plaintiffs would have received nothing.

 5          6.      Co-counsel and I made extraordinary efforts to analyze, investigate and prosecute

 6 this case, engaging six lawyers and our staff in the process. Each of us spent substantial time and

 7 effort to investigate and research the liability issues surrounding the crash, including the

 8 applicability of maritime law, and the damages to the clients. Our firms had to engage in a

 9 comprehensive study of the design of the aircraft, crash history, performance characteristics of the

10 aircraft (including, but not limited to stall characteristics and other aerodynamic issues), and we

11 undertook a reconstruction of the crash. The maritime component also required detailed legal and

12 historical research and analysis, for which we retained and engaged an expert with whom we spent

13 considerable time. We prepared a detailed complaint, engaged in protracted meet and confer

14 sessions with the defense relating to procedural issues, analyzed the motions filed, entered into

15 stipulations to dismiss certain defendants, prepared motions relating to timing of the motion

16 practice, engaged in a court meet and confer conference, attended depositions in New York and

17 California in furtherance of the motion practice regarding jurisdictional issues, inter alia. We also

18 thoroughly explored damages in discussions with Mrs. Sever and prepared a comprehensive

19 settlement brochure outlining the plaintiffs’ losses, including the lost prospective earnings
20 calculations for Mr. Sever. Due to the complexities of the legal issues and the fact that some of

21 the issues were a case of first impression, the preparation of the opposition papers required a

22 thorough review and analysis of maritime law from across the country, including an in-depth

23 analysis of numerous maritime secondary sources, and extensive work with the navigability and

24 aviation reconstruction experts. The settlement negotiations involved months of negotiations and

25 meetings with defense counsel, Mrs. Sever and co-counsel.

26          7.      The foregoing confirms that we made a careful and diligent inquiry and
27 investigation to ascertain the facts relating to the accident, the potential liability of the Defendant

28 and the nature of the damages suffered by the Plaintiffs. I and the lawyers in my firm are well-
                                                    2
   Plaintiffs’ Notice of Motion and Motion for Approval of Minors’ Compromise:
   Declaration of Stuart R. Fraenkel
   Case No.: 4:18-cv-00584-HSG
     Case 4:18-cv-00584-HSG Document 53-2 Filed 01/09/19 Page 14 of 23



 1 experienced in the area of aviation and maritime accidents and we firmly believe that the

 2 settlement is reasonable, fair and just given all the circumstances regarding these claims and the

 3 issues raised by the complaint.

 4          8.      The proposed settlements for A.S. and B.S. take into account that their mother Esra

 5 Sever has and will continue to take care of them until they reach the age of majority and likely

 6 beyond that particularly for                                             . The proposed allocation

 7 which will fund a structured settlement that will make four annual payments to each of the minor

 8 plaintiffs starting at the age of eighteen and will be available to fund their college educations or

 9 such other requirements as they may have at that time. Further, A.S. and B.S. are also receiving

10 workers compensation benefits and will continue to receive those benefits at least until they are

11 each eighteen.

12          9.      We have explained to Mrs. Sever and she fully understands that if the settlement is

13 approved by the Court, A.S. and B.S. will be forever barred and prevented from seeking any

14 further recovery of compensation in the future.

15          10.     A.S. was born on                                                      . B.S. was

16 born on                                                       . Neither of the minor plaintiffs was

17 physically injured but suffered the loss of the care, comfort and society of their father.

18          11.     Pursuant to an agreement entered into between Plaintiffs’ counsel and Mrs. Sever

19 on behalf of herself and A.S. and B.S., we are entitled as counsel to an award of 33.1/3% of the net
20 recovery after reduction of the settlement for costs and expenses. A true and correct copy of the

21 retainer agreement is attached hereto as Exhibit 1. The fees and costs will be deducted from the

22 total settlement and after such deduction, A.S. and B.S. will together receive 25% of the net

23 settlement proceeds which will be divided between them so that

24                                 .

25          12.     As discussed above, it is proposed that the net recovery be put into a structured

26 settlement annuity whereby each of the minor plaintiffs will receive future periodic payments
27 through a Qualified Assignment Agreement, the terms of which are set forth in the attached

28 documents as Exhibits 2 and 3.
                                                    3
     Plaintiffs’ Notice of Motion and Motion for Approval of Minors’ Compromise:
     Declaration of Stuart R. Fraenkel
     Case No.: 4:18-cv-00584-HSG
Case 4:18-cv-00584-HSG Document 53-2 Filed 01/09/19 Page 15 of 23
     Case 4:18-cv-00584-HSG Document 53-2 Filed 01/09/19 Page 16 of 23



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23
                                 EXHIBIT 1
24

25

26
27

28
                                                    5
     Plaintiffs’ Notice of Motion and Motion for Approval of Minors’ Compromise:
     Declaration of Stuart R. Fraenkel
     Case No.: 4:18-cv-00584-HSG
Case 4:18-cv-00584-HSG Document 53-2 Filed 01/09/19 Page 17 of 23
Case 4:18-cv-00584-HSG Document 53-2 Filed 01/09/19 Page 18 of 23
     Case 4:18-cv-00584-HSG Document 53-2 Filed 01/09/19 Page 19 of 23



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22
                                 EXHIBIT 2
23

24

25

26
27

28
                                                    6
     Plaintiffs’ Notice of Motion and Motion for Approval of Minors’ Compromise:
     Declaration of Stuart R. Fraenkel
     Case No.: 4:18-cv-00584-HSG
   Case 4:18-cv-00584-HSG Document 53-2 Filed 01/09/19 Page 20 of 23




                      Minor’s Compromise Addendum
                                            For



              is to be used on behalf of       , with the court’s permission, to
purchase an annuity, in which MetLife Assignment Company, Inc. will provide for the
following Periodic Payments to be made by Metropolitan Tower Life Insurance
Company rated A+XV by A.M. Best.

Assignor/Defendant agrees to make the periodic payments set forth in section (a), herein
below. All sums constitute damages on account of personal injuries arising from an
occurrence within the meaning of Section 104(a)(2).

           a) The periodic payment schedule for                 is as follows:




        Claimant acknowledges and agrees that the Defendant and/or the Insurer may
make “qualified assignment" within the meaning of Section 130(c) of the Internal
Revenue Code of 1986, as amended, of the Defendant's and/or the Insurer's liability to
make the periodic payments required herein. Any such assignment, if made, shall be
accepted by the Claimant without right of rejection and shall completely release and
discharge the Defendant and the Insurer from such obligations hereunder as are assigned
to MetLife Assignment Company, Inc. (hereinafter “Assignee”). The Claimant
recognizes that, in the event of such an assignment, the Assignee shall be their sole
obligor with respect to the obligations assigned, and that all other releases that pertain to
the liability of the Defendant and the Insurer shall thereupon become final, irrevocable
and absolute.
     Case 4:18-cv-00584-HSG Document 53-2 Filed 01/09/19 Page 21 of 23



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23
                                 EXHIBIT 3
24

25

26
27

28
                                                    7
     Plaintiffs’ Notice of Motion and Motion for Approval of Minors’ Compromise:
     Declaration of Stuart R. Fraenkel
     Case No.: 4:18-cv-00584-HSG
   Case 4:18-cv-00584-HSG Document 53-2 Filed 01/09/19 Page 22 of 23




                      Minor’s Compromise Addendum
                                            For



              is to be used on behalf of        , with the court’s permission, to
purchase an annuity, in which MetLife Assignment Company, Inc. will provide for the
following Periodic Payments to be made by Metropolitan Tower Life Insurance
Company rated A+XV by A.M. Best.

Assignor/Defendant agrees to make the periodic payments set forth in section (a), herein
below. All sums constitute damages on account of personal injuries arising from an
occurrence within the meaning of Section 104(a)(2).

           a) The periodic payment schedule for                  is as follows:




        Claimant acknowledges and agrees that the Defendant and/or the Insurer may
make “qualified assignment" within the meaning of Section 130(c) of the Internal
Revenue Code of 1986, as amended, of the Defendant's and/or the Insurer's liability to
make the periodic payments required herein. Any such assignment, if made, shall be
accepted by the Claimant without right of rejection and shall completely release and
discharge the Defendant and the Insurer from such obligations hereunder as are assigned
to MetLife Assignment Company, Inc. (hereinafter “Assignee”). The Claimant
recognizes that, in the event of such an assignment, the Assignee shall be their sole
obligor with respect to the obligations assigned, and that all other releases that pertain to
the liability of the Defendant and the Insurer shall thereupon become final, irrevocable
and absolute.
Case 4:18-cv-00584-HSG Document 53-2 Filed 01/09/19 Page 23 of 23
